                 Case 3:20-cv-07184-EMC Document 50 Filed 06/15/21 Page 1 of 4




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 STEPHANIE HINDS
   Acting United States Attorney
 3 ALEXANDER K. HAAS

 4 Director, Federal Programs Branch
   BRIGHAM J. BOWEN
 5 Assistant Branch Director
   JASON C. LYNCH (D.C. Bar No. 1016319)
 6 MICHAEL P. CLENDENEN (D.C. Bar No. 1660091)
   Trial Attorneys
 7 United States Department of Justice

 8 Civil Division, Federal Programs Branch

 9          1100 L Street NW
            Washington, DC 20530
10          Tel: (202) 514-1359
            Fax: (202) 616-8460
11          Email: jason.lynch@usdoj.gov
12
     Attorneys for Defendants
13
                                    UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16                                     SAN FRANCISCO DIVISION

17

18 THE CITY OF PORTLAND AND THE CITY
                                                    Case No. 3:20-cv-7184-EMC
   OF OAKLAND,
19
                                                    JOINT STATUS REPORT
20                   Plaintiffs,

21          v.

22 MERRICK GARLAND, in his official capacity
   as United States Attorney General, et al.,
23

24                   Defendants.

25

26

27

28

     JOINT STATUS REPORT

30
                 Case 3:20-cv-07184-EMC Document 50 Filed 06/15/21 Page 2 of 4




 1                                                JOINT STATUS REPORT
 2            On February 23, 2021, the Court entered a Stipulated Order, ECF No. 46, extending by six

 3 months the Parties’ deadlines in this case. The Court ordered further that the Parties file joint status

 4 reports every 60 days, beginning on April 15, 2021. On April 15, the Parties reported that they had been

 5 in regular communications about whether this case can be resolved without further litigation.

 6            Those discussions have continued since the Parties’ last report. On April 26, 2021, Defendants

 7 responded to Plaintiffs’ initial settlement proposal. Plaintiffs followed up with a second settlement

 8 proposal on May 11, 2021, to which Defendants responded on May 25, 2021. The Parties have spoken

 9 since then, in anticipation of this status report, and remain hopeful that the case can be resolved without

10 further litigation. That is partly because changed circumstances have reduced the points of contention in

11 this case.

12            Consistent with the Court’s prior order, the Parties propose that they file another joint status

13 report on August 16, 2021.

14 //

15 Dated: June 15, 2021                                  Respectfully submitted,

16                                                       BRIAN M. BOYNTON
                        ISTRIC
                   TES D      TC                         Acting Assistant Attorney General
17
                 TA
                                        O




                       June 15, 2021
             S




                                                         STEPHANIE HINDS
                                         U
         ED




18
                                          RT




                                                         Acting United States Attorney
                         VED
     UNIT




19                  APPRO
                                                         ALEXANDER K. HAAS
                                                 R NIA




20                                                       Director, Federal Programs Branch
                                      Chen
                               ard M.
        NO




21                        Ed w
                       ge
                                                 FO




                   Jud                                   BRIGHAM J. BOWEN
        RT




22                                                       Assistant Branch Director
                                             LI




              ER
         H




                                        A




                   N                         C
23                                   F                   /s/ Jason C. Lynch
                       D IS T IC T O
                             R                           JASON C. LYNCH (D.C. Bar No. 1016319)
24                                                       MICHAEL P. CLENDENEN (D.C. Bar No. 1660991)
                                                         Trial Attorneys
25
                                                         United States Department of Justice
26                                                       Civil Division, Federal Programs Branch
                                                         1100 L Street NW
27                                                       Washington, DC 20530
                                                         Tel: (202) 514-1359
28                                                       Fax: (202) 616-8460
     JOINT STATUS REPORT

30
            Case 3:20-cv-07184-EMC Document 50 Filed 06/15/21 Page 3 of 4




1                                      Email: jason.lynch@usdoj.gov

2                                      Attorneys for Defendants
3
                                       /s/ Jonathan B. Miller
4                                      JONATHAN B. MILLER, Legal Director
                                       Admitted Pro Hac Vice
5                                      JILL HABIG, President, CA SBN 268770
                                       LIJIA GONG, Counsel, CA SBN 294268
6                                      Public Rights Project
                                       4096 Piedmont Avenue #149
7
                                       Oakland, California 94611
8                                      T: (301) 335-3828
                                       Email: jon@publicrightsproject.org
9
                                       Attorneys for Plaintiffs
10
                                       OFFICE OF THE CITY ATTORNEY
11
                                       CITY OF PORTLAND
12                                     ROBERT TAYLOR, OR SBN 044287
                                       Interim City Attorney
13                                     Admitted Pro Hac Vice
                                       DENIS VANNIER, OR SBN 044406
14                                     Senior Deputy City Attorney
15                                     Admitted Pro Hac Vice
                                       NAOMI SHEFFIELD, OR SBN 170601
16                                     Deputy City Attorney
                                       Admitted Pro Hac Vice
17                                     1221 SW 4th Avenue, Suite 430
                                       Portland, Oregon 97204
18                                     T: (503) 823-4047; F: (503) 823-3089
19                                     Email: robert.taylor@portlandoregon.gov

20                                     Attorneys for Plaintiff City of Portland

21                                     OFFICE OF THE CITY ATTORNEY
                                       CITY OF OAKLAND
22                                     BARBARA J. PARKER, CA SBN 069722
23                                     City Attorney
                                       MARIA BEE, CA SBN 167716
24                                     Chief Assistant City Attorney
                                       ZOE M. SAVITSKY, CA SBN 281616
25                                     Supervising Deputy City Attorney
                                       MALIA MCPHERSON, CA SBN 313918
26
                                       Deputy City Attorney
27                                     One Frank H. Ogawa Plaza, 6th Floor
                                       Oakland, California 94612
28                                     T: (510) 238-3601; F: (510) 238-6500

     JOINT STATUS REPORT

30
            Case 3:20-cv-07184-EMC Document 50 Filed 06/15/21 Page 4 of 4




1                                      Email: zsavitsky@oaklandcityattorney.org

2                                      Attorneys for Plaintiff City of Oakland
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT

30
